Citation Nr: 1703943	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-49 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for abdominal irritation, status post epigastric hernia repair.

2. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for pes planus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to September 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1. The Veteran has one abdominal scar as a result of his epigastric hernia repair that is less than 144 square inches and has no underlying soft tissue damage.

2. An October 2008 rating decision denying service connection for pes planus is final.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

3.  Evidence added to the claims file since the October 2008 rating decision is not new and material.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for abdominal irritation, status post epigastric hernia repair, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7804 (2016).

2. The October 2008 rating decision is final.  38 U.S.C.A.§ 7105 (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3. New and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for pes planus.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Abdominal Irritation, Status Post Epigastric Hernia Repair

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

The RO assigned the Veteran a 10 percent rating under Diagnostic Code 7804 for the scar resulting from his epigastric hernia repair.  Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  The rating criteria were amended effective October 23, 2008, therefore the amended criteria apply to the Veteran's increased rating claim.

Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent rating is warranted for one or two qualifying scars.  A 20 percent rating is assigned for three or four qualifying scars and a 30 percent rating for five or more qualifying scars.  See 38 C.F.R. § 4.118 (2016).

On VA examination in March 2010 the Veteran was noted to have a 17 cm by 0.9 cm scar that was painful on examination, superficial with no underlying tissue damage, and no skin breakdown.  On VA examination in September 2015 the scar was noted to be 5 cm by 0.2 cm, not painful, and not unstable.  On VA examination in March 2016 the scar was noted to be 6 cm and again found to be not painful or unstable.  On all three examinations the scar was noted not to cause any limitation of function.

The evidence, including findings on all of the Veteran's VA examinations, supports that the Veteran has only one scar.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.

Diagnostic Code 7800 applies to scars of the head, face, or neck, and therefore is not applicable.  Diagnostic Code 7801 applies to deep and nonlinear scars.  As the Veteran's has been found to have no underlying soft tissue damage it is not a deep scar.  Diagnostic Code 7802 applies to superficial and nonlinear scars and requires scarring of area of at least 144 square inches for a compensable rating.  Therefore, neither Diagnostic Code 7801 nor 7802 apply in this case.  As the scar has not been shown to have any other disabling effects, no separate rating is warranted for such.

The Veteran has argued his abdominal pain warrants a higher rating.  The current rating contemplates the pain due to the Veteran's scar.  To the extent that he argues that he has additional abdominal pain due to his epigastric hernia repair, the Board finds that such symptom is or should be considered by the Veteran's separate rating for gastroesophageal reflux disease (GERD) with acid reflux.  The Veteran was separately service connected for GERD with acid reflux and assigned a 10 percent rating in an April 2016 rating decision.  The RO found the condition warranted service connection based on the March 2016 opinion of a VA examiner who stated that the Veteran has symptoms of GERD/acid reflux caused by the epigastric hernia repair such as "gas bloat syndrome."  The examiner noted that bloating can cause abdominal pain due to tenderness along the abdominal muscles caused by abdominal distention due to air ingestion.  The Veteran has not appealed the April 2016 rating decision.

Finally, the Board notes that the evidence does not show that the Veteran has a current hernia such that a rating for such a present disability would be warranted.  His treatment records do not indicate a current hernia and on VA examination in March 2016 no evidence of a current hernia was found.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's abdominal irritation, status post epigastric hernia repair.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected abdominal irritation, status post epigastric hernia repair that would render the schedular criteria inadequate.  The Veteran's painful scar is contemplated in the rating assigned.  His GERD and acid reflux symptoms, including abdominal pain, are contemplated by a separate rating.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's abdominal irritation, status post epigastric hernia repair.  In addition, the Board finds the record does not reflect that the Veteran's condition markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Pes Planus

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
	
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

The RO denied service connection for pes planus in October 2008.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the October 2008 decision.  Therefore, the October 2008 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The basis of the prior final denial was the RO's finding that the Veteran's pes planus pre-existed service and the condition did not permanently worsen as a result of service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the October 2008 rating decision that addresses this basis. 

Recent treatment records and statements by the Veteran have been added to the record since the October 2008 decision that suggest that the Veteran has some ongoing foot pain.  However, such evidence relates only to whether the Veteran currently has a foot disability, not to an unestablished fact necessary to substantiate the claim.  Therefore the evidence is not new and material.

As no new and material evidence has been submitted, reopening the claim for service connection for pes planus is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2010, prior to the initial adjudication of the claim on appeal.  In the context of a claim to reopen, the VA must provide a notice letter that describes what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations with respect to his claim for an increased rating for abdominal irritation, status post epigastric hernia repair, in March 2010, September 2015, and March 2016.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).








ORDER

A rating in excess of 10 percent for abdominal irritation, status post epigastric hernia repair, is denied.

New and material evidence has not been submitted to reopen the claim for service connection for pes planus; the appeal is denied.


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


